 CRAWFORD CLOTHES, INC.471Crawford Clothes, Inc.andRobert CrossandBuilding Mate-rialTeamsters,Local Union No. 282, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Party to the ContractBuilding'Material Teamsters,Local Union No. 282, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of AmericaandRobert CrossandCrawford Clothes,Inc.Cases Nos. 2-CA-5610 and 2-CB-3082.March 31, 1959DECISION AND ORDEROn November 28, 1958, Trial Examiner Sidney Lindner issued his'Intermediate Report in the above-entitled proceedings, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.He also foundthatRespondents had not engaged in certain other unfair labor-practices alleged in the complaint and recommended dismissal ofthose allegations.Thereafter, the General Counsel filed exceptionsto the Intermediate Report and a supporting brief, and the Respond-ents filed' briefs in reply to the General Counsel's exceptions and insupport of the Intermediate Report.The Board' has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire rec-ord in the case and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the modifications andexceptions noted below.We do not agree with the Trial Examiner's conclusion that in1946 the contract between the Respondent Union and RespondentCrawford contained a seniority clause by the terms of which sepa-rate seniority lists, one for drivers and another for helpers, wereestablished.On the contrary, the record does not contain evidenceof the terms of any collective-bargaining agreement antedating the'19N-58 agreement, which provides only that "seniority shall pre-vail" and that any employee who works 10 days in any 2-monthperiod shall be entitled to a place on the seniority list.We find,however, as did the Trial Examiner, that Respondent Crawfordand the. Respondent Union did not violate Section 8(a) (1) and (3)'Pursuant to the provisions of Section 3(b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel(Chairman Leedom and Members Bean and Jenkins].123 NLRB No. 62. 472DECISIONSOF NATIONAL LABORRELATIONS BOARDand Section 8(b) (1) (A) and (2) of the Act, respectively, by thelayoff of Cross.For, on the basis of the entire record, we agree with,theTrial Examiner's ultimate conclusion that the General Counselhas failed to sustain his burden of proving by a preponderance ofthe credible evidence that the Respondents had an unlawful agree-ment, practice, or arrangement whereby the Respondent Union wasgiven final and exclusive control over the seniority of RespondentCrawford's employees.THE REMEDYThe Trial Examiner found that the collective-bargaining agree-ment between Respondents by the express terms of Sections 5 and9, respectively, provided for preferential hiring of members of theRespondent Union and for membership in the Respondent Union, asa condition of continued employment, without the 30-day waitingperiod required by Section 8(a) (3) of the Act.As recommendedby the Trial Examiner, the Board will order the Respondents toceasemaintaining or enforcing those provisions of the contractinvolved herein which have been found to be violative of the Act.The record shows that, by the unlawful provisions of the contractinvolved herein, the Respondents have unlawfully encouraged em-ployees to join the Respondent Union in order to obtain or maintainemployment, thereby inevitably coercing them into the payment ofinitiation fees, union dues, and other sums. In order adequatelyto remedy the unfair labor practices found, the Respondents shouldbe required to reimburse employees of the Company for any ini-tiation fees or dues, and other moneys, which have been unlawfullyexacted from them as the price of their employment.As part ofthe remedy, therefore, we shall order the Respondents, jointly andseverally, to refund to the drivers and drivers' helpers of the Re-spondent Company all initiation fees, dues, and other moneys paidby them to the Union as the price of their employment.We believethat these remedial provisions are appropriate and necessary inorder to expunge the coercive effect of the Respondent's unfair laborpractices.2The liability of each Respondent for reimbursement shallbegin 6 months prior to the date of the filing and service of thecharge against it, and shall extend to all such moneys thereaftercollected.'ORDERUpon the entire record in these cases, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that :2Morrison-Knudsen Company, Inc.,122 NLRB 1147.3LosAngeles-Seattle MotorExpress, Incorporated,121 NLRB 1629. CRAWFORD CLOTHES, INC.473A. The Respondent, Crawford Clothes, Inc., its officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Maintaining in effect, implementing, or renewing the clausesof any agreement with the Respondent Teamsters or any other labororganization which grants preference in employment to membersof said Union or any other labor organization, or which requiresemployees to maintain their membership in such labor organizationas a condition of continued employment, except as authorized inSection 8(a) (3) of the Act.(b) In any like or related manner interfering with, restraining,or coercing its employees or applicants for employment in the exer-cise of the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :('a)Post in conspicuous places at its business offices in Long IslandCity, New York, copies of the notice hereto attached marked "Ap-pendix A."' Copies of said notice, to be furnished by the RegionalDirector for the Second Region, shall, after being duly signed byan authorized representative of the Company, be posted by the Com-pany immediately upon receipt thereof and maintained by it for60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by it to insure that said notices are notaltered, defaced, or covered by any other material.(b)Post at the same places and under the same conditions as setforth in (a), above, and as soon as they are forwarded by the Re-gionalDirector, copies of the Respondent Union's notice herein,marked "Appendix B."(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all records, reports, and otherdocuments necessary to analyze the amounts of moneys due underthe terms of the Order.(d)Notify the Regional Director for the Second Region inwriting, within 10 days from the date of this Order, what steps ithas taken to comply herewith.B. The Respondent, Building Material Teamsters, Local UnionNo. 282, International Brotherhood of Teamsters, Chauffeurs, Ware-I In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to 'a Decree of the United States Court of Appeals, Enforcing an Order." 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDhousemen and Helpers of America,itsofficers,representatives,agents, successors,and assigns,shall:1.Cease and desist from :(a)Maintaining in effect,implementing,or renewing the clausesof the agreementwithRespondent Crawford Clothes, Inc., or anyother employer,which require employees or prospective employeesto be members of its organization as a condition of continued em-ployment and which grants preference in employment to its mem-bers,except as authorized by Section 8(a) (3) of the Act.(b) In any like or related manner interfering with, restrainingor coercing employeesof Crawford Clothes,Inc., or any other em-ployer, in the exerciseof rightsguaranteed in Section7 of the Act,except to the extent that suchrights maybe affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized by Section 8(a) (3) of the Act.2.Take the following affirmativeaction whichthe Board findswill effectuate the policiesof the Act :(a)Preserve and make available to the Board or its agents, uponrequest, for examination and copying,-all records,reports, and otherdocuments necessary to analyze the amounts of money due under theterms of this Order.(b)Post at its offices and meeting halls copies of the noticeattached hereto marked"AppendixB."'Copies of said notice, tobe furnishedby theRegional Director for the Second Region, shall,after beingduly signedby Respondent Union's,,representatives, beposted immediately upon receipt thereof and be maintained by themfor a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to members are customarilyposted.Reasonable steps shall be taken to insure that said noticesare not altered,defaced, orcovered byany other material.(c)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto marked"Appendix B" forposting byRespondentCrawford Clothes,Inc., at its place of busi-ness inLong Island City, New York, inplaceswhere notices toemployees arecustomarilyposted.Copies of said notice,to be fur-nished by the RegionalDirector, shall, after being signed by a rep-resentativeof theRespondentUnion andthe Respondent Employer,be forthwithreturned to theRegionalDirector for such posting.(d)Notify theRegionalDirector for the Second Region in writ-ing, within 10 days of the date of this Order, as to what steps theyhave takento complyherewith.C. TheRespondentCompany, Crawford Clothes,Inc., its officers,agents,successors,and assigns and the Respondent Union, Building5 See preceding footnote. CRAWFORD CLOTHES, INC.475Material Teamsters, Local Union No. 282, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,its officers, agents, successors, and assigns shall, jointly and severally,reimburse the employees and former employees employed as driversand drivers' helpers by the Respondent Company for moneysillegally exacted from them in the manner and to the extent setforth in the section of this Decision and Order entitled "TheRemedy."IT IS FURTHER ORDERED that the complaint be dismissed insofar asit alleges that Respondent Crawford violated Section 8(a) (1) and(3) of the Act and Respondent Teamsters violated Section 8(b)(1) (A) and (2) of the Act with respect to Robert Cross.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT enter into, maintain in effect, implement, orrenew the clauses of any agreement with Building Material.Teamsters, Local. Union No. 282, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers.of America,or any other labor organization which grants preferential em-ployment to members of such labor organization or whichrequires our employees to join or maintain their membership insuch labor organization as a condition of continued employmentunless such agreement has been authorized as provided in theNational Labor Relations Act, as amended.WE WILL NOT in any like or relatedmannerinterfere with,restrain, or coerce our, employees in the exercise of the right toself-organization, to form labor organizations, to joinor assistBuildingMaterial Teamsters, Local Union No. 282, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized in Section 8(a) (3) of the Act. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL reimburse all employees and former employees em-ployed by us as drivers and drivers' helpers at Long Island City,New York, for all initiation fees, dues, or other moneys paidby them to Local 282 as a condition of membership.All our employees are free to become, remain, or to refrain frombecoming or remaining, members in good standing of BuildingMaterial Teamsters, Local Union No. 282, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, except to the extent thatthis right may be affected by an agreement in conformity withSection 8(a) (3) of the Act.CRAWFORD CLOTHES,, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members that :WE WILL NOT enter into, maintain in effect, implement, or re-new the clauses of any agreement with Crawford Clothes, Inc.,or any other employer, which requires employees to join ormaintain their membership in this labor organization as a con-dition of employment or continued employment unless suchagreement has been authorized as provided in the NationalLabor Relations Act, as amended.WE WILL NOT in any like or related manner restrain or coerceemployees or prospective employees of Crawford Clothes, Inc.,or any other employer within our territorial jurisdiction overwhich the Board would assert jurisdiction, in the exercise ofthe rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of em-ployment as authorized by Section 8(a) (3) of the Act.WE WILL return to all employees of Crawford Clothes, Inc.,employed as drivers and drivers' helpers at Long Island City, CRAWFORD CLOTHES, INC.477New York, all initiation fees, dues, and other moneys paid usby them as a condition of membership.BUILDINGMATERIAL TEAMSTERS, LOCALUNION No. 282, INTERNATIONAL BROTII-ERFIOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERSOFAMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges duly filed by Robert Cross, an individual, herein called Cross,against Crawford Clothes, Inc., herein called Respondent Crawford, and againstBuildingMaterial Teamsters, Local Union No. 282, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America, herein calledRespondent Teamsters, the General Counsel of the National Labor RelationsBoard, by the Regional Director for the Second Region (New York, New York),issued an order consolidating the cases, a consolidated complaint and notice ofhearing alleging that Crawford had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8(a)(1) and (3) andSection 2(6) and (7) of the National Labor Relations Act, as amended, 61 Stat.136, herein called the Act, and that the Teamsters had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8(b)(1)(A) and (2) and Section 2(6) and (7) of the Act.Copies ofthe charges, the order consolidating cases, the consolidated complaint and noticeof hearing were duly served upon the Respondents and the charging individual,Cross.With respect to the unfair labor practices the consolidated complaint alleged insubstance that: (1) At some time during the year 1956, the Respondents enteredintoand since that time have maintained in effect and enforced an understandingand arrangement relating to hire, tenure, terms, and conditions of employmentof Crawford employees, whereby exclusive control over the seniority ranking ofCrawford employees, which seniority ranking determines the employment, order,duration, and tenure of employment and recall, and the order and duration oflayoff of said employees, has been given and delegated to the Teamsters; (2) onor about May 10, 1957, Respondent Teamsters caused and attempted to causeRespondent Crawford to discharge and thereafter fail and refuse to reinstate itsemployee Cross because of the maintenance and enforcement of the understandingand arrangement above described; and (3) the collective-bargaining agreemententered into between Respondents in 1956 contains,inter alia,provisionswhichrequire the preferential hiring of members of Respondent Teamsters, and alsomembership by Respondent Crawford's employees in Respondent Teamsters as acondition of continued employment by Respondent Crawford and which pro-visions do not comply with the requirements of Section 8(a)(3) of the Act. Intheir . answers theRespondents denied the commission of any unfair laborpractices.Pursuant to notice, a hearing was held on July 16 and 17, 1957, at New York,New York, before the Trial Examiner duly designated by the Chief Trial Exam-iner.The General Counsel and the Respondents were represented by counsel,Cross representing himself.All parties in the hearing were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, to introduce evidencebearing on the issues, to argue orally upon the record, and to file briefs andproposed findings and conclusions. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the hearing the Trial Examiner,in accordance with the then prevailingBoard decisions,denied Respondent Crawford'smotion for production of pretrialstatements given to the General Counsel by the witness Cross.On September 8,1958, the Trial Examiner issued an order in accordance with the Board'sorder inRa-Rich Manufacturing Corporation,121NLRB 700,by the terms of which theGeneral Counsel was ordered to make pretrial statements of witnesses availabletoRespondent Crawford and granting Respondent Crawford the right to movewithin 15 days to reopen the hearing herein for the limited purpose of furtherexamining any witness whose pretrial statements were within the scope of theorder.Respondent Crawford having moved to reopen the hearing within thespecified period,the said motion was granted and the hearing was reconvened onOctober 27, 1958.Briefs were received from the various counsel and have been duly considered.The Respondents'motions to dismiss are disposed of in accordance with thedeterminations below.Subsequent to the close of the hearings,motionswerereceived from the General Counsel and from counsel for Respondent Crawfordto correct the transcript.No opposition to the said motions has been receivedand the said motions are hereby granted.Upon the entire record in the case and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCrawford Clothes, Inc., is a corporation duly organized under and existing byvirtue of the laws of the State of New York.At all times material herein Re-spondent Crawford has maintained its principal office and place of business inLong Island City,New York, herein called the Long Island plant,and variousother plants and places of business,warehouses,and other facilities in the Statesof New York, New Jersey,and other States, and is now and has been continuouslyengaged at said plants and places of business in the manufacture,sale,and dis-tribution of clothing,wearing apparel,and related products.In the course andconduct of its business operations,Respondent Crawford during the past yearcaused to be purchased,transferred,and delivered to its Long Island plant, goodsand materials valued at in excess of$1,000,000, of which goods and materialsvalued at in excess of$500,000 were transported to said plant in interstate com-merce directly from States of the United States other than the State of New York.During the same period Respondent Crawford in the course and conduct of itsbusiness operations caused to be manufactured at its Long Island plant productsvalued in excess of$1,000,000, of which products valued in excess of $200,000were shipped from said plant in interstate commerce directly to States of theUnited States other than the State of New York. It was stipulated at the hearingand I find that Respondent Crawford is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATIONBuildingMaterial Teamsters,Local Union No. 282, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,isa labororganization admitting to membership employees of Respondent Crawford.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsRobert Cross entered Respondent Crawford's employ in June 1936 as a helperon a truck.After several months, he obtained a chauffer's license and was as-signed to driving a truck, which he continued to do until he entered the armedservices in 1942.Cross returned to his job in 1946, upon his release from theservices.He was laid off by Respondent Crawford in a reduction in force-for a2-month period sometime between 1948 and 1950.On May 10, 1957,Cross wasagain laid off in a reduction in force.During the period of his employment,Cross was 1 of the employees in a unit of truckdrivers and helpers which variedin size over the years from a maximum of 12, a driver and 2 helpers to each of4 trucks, to 2, a driver and helper to 1 truck at the time of the hearing.Therehas always been a differential between the base pay of drivers and helpers.Atthe time of Cross' layoff the base pay for drivers was $90.40 a week, whereashelpers' base pay was $84.40 a week. CRAWFORD CLOTHES, INC.479In the winter of 1946, Respondent Teamsters was designated as the collective-bargaining representative of the employees in the unit of drivers and helpers.The most recent collective-bargaining agreement between Respondents was enteredinto in 1956, effective from September 1, 1956, to and including August 31, 1958.In section 5 of the said agreement, labeled "Union Security," it provides amongother things as follows: "Seniority shall prevail.An employee who works 10days during any two (2) month period shall be entitled to a place on theseniority list."Section 6, labeled "Stewards," provides that "..In case of aslack season he [steward] shall be the last chauffeur to be laid off and under noconsideration shall he be discriminated against."Section 15 is an arbitrationclause.Section 17 grants employees who have been enjoying wages or conditionsmore favorable than required by the contract the same differential, it being under-stood that the contract shall not be construed to permit diminution of any existingbenefit.Cross testified that prior to the advent of Respondent Teamsters as the collective-bargaining representative, a single seniority list for both drivers and helpers wasin existence.In a reduction in force in 1937, Respondent Crawford laid off theperson who had the least seniority, without regard to whether he was a driver orhelper.Itwas admitted by Cross, however, that in 1946, after the Respondent Teamstersbecame the collective-bargaining representative, the contract between it and Re-spondent Crawford contained a seniority clause by the terms of which separateseniority listswere established for drivers and another for helpers.Frank Schwartz, general manager and assistant secretary for Respondent Craw-ford for 2 and 4 years, respectively, whose duties, among others, include thehiring and firing of drivers and helpers, testified that during this period therehave always been separate lists of drivers and of helpers for purposes of seniority.Schwartz stated that seniority lists were not posted but that he kept such lists inhismind.'Indeed, at some time between 1948 and 1950 when it was necessaryfor Respondent Crawford to reduce in force because of lack of work, resort washad to separate seniority lists for drivers and helpers, with the result that Re-spondent Crawford laid off Cross for 2 months. Cross complained to the Respond-ent Teamsters Business Agent Holland at that time and was told that his layoffcame about because there were separate seniority lists for drivers and for helpers.Cross did not pursue the matter further with Respondent Crawford.Because of business necessity, Respondent Crawford removed two trucks fromservice during 1957.The first was removed in the spring with the resultant layoffof a driver and a helper 2 and the second on May 10, at which time Cross andhelper Thomas were notified they were being laid off.Schwartz testified that it was his decision in May 1957 to operate with one truckless.Schwartz testified further that the determination of seniority for purposesof reducing in force was based on the seniority within the category of driver andseparately for helper, as it had been during the 4-year period that he was anofficer of Respondent Crawford.3 Schwartz stated that when this decision wasmade he told Friedman that Respondent Crawford was "laying off Robbie Crossand another gentleman [Thomas] at that particular time, and [I] just wantedto verify with you whether your seniority list compares with mine."Schwartzdenied that when the decision was made to lay off Cross and Thomas he reliedon information supplied to him by Respondent Teamsters.1Up to May 1957 and for some time prior,Respondent Crawford had in its employ threedrivers and three helpers.2 Cross testified that the driver was DeCarlo and the helper LaRusso who were properlylaid off on the basis of either separate lists for drivers and helpers or a single list for bothdrivers and helpers.3If seniority was determined separately for drivers and helpers,with allowance forsuperseniority to Shop Steward Friedman, the lists would have been :DriversHelpers1.Friedman1.Lewter2.Watson2.Buchino3.Cross3.ThomasIf seniority was determined on the basis of a single list for both chauffeurs and helpers,the order of seniority would have been : 1. Friedman, 2. Watson,3.Cross, 4. Lewter,5.Buchino, and 6. Thomas. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDCross testified that when he received the notice of his layoff he asked Schwartzwhy he was being laid off since he had more seniority than some of the men whowere retained.Schwartz,according to Cross, replied that he did not have any-thing against him, but since he had to take a truck out of service,he contactedFat 4 who"gave him the names of the two men that were to go." Schwartz com-mented that it did not make any difference to him who the men were.Schwartz testified that he told Cross the matter of his layoff"was verified withtheUnion,and if he has any further discussion,to discuss it with the Union."Cross admitted that he did not hear any discussion regarding layoffs betweenSchwartz and Friedman,nor did he see Friedman hand Schwartz the names ofthe two employees who were to be laid off.Several days after his layoff,Cross arranged to meet William McKee, Respond-ent Teamsters'business agent,at the Crawford plant.Cross complained to McKeethat he was laid off even though he had more seniority than some of the othermen.5Cross testified thatMcKee asked how seniority had been established atthe plant.Cross replied that-as far as[I]was concerned it was a straight seniority list, because [I] hadworked with the Company before the Union came in,and that [I] hadworked as a helper on the trucks,and when some of the men were laid offand some of the trucks were laid up,that some of the chauffeurs,if theywere older than the helpers, would work as helpers, and[I]wanted to knowwhy [I]could not do it now.6Cross testified that McKee asked the four remaining drivers and helpers as wellas himself how Ray Holland, the previous business agent of Respondent Team-sters, "established the seniority list," and if it was a separate seniority list.Threeof the men replied that seniority was determined on the basis of separate lists fordrivers and for helpers, one did not answer,and Cross said a single list was thecriterion.Cross further testified that after the poll was completed McKee said"if it was established that way, that is the way it will be."Since his layoff onMay 10, 1957,Cross was offered temporary employment by Respondent Crawfordbut did not accept.Conclusions as to Cross'DischargeAs hereinabove found, Cross admitted that in 1946,after the Respondent Team-stersbecame the collective-bargaining representative of Crawford'sdrivers andhelpers, the contract between it and Respondent Crawford contained a seniorityclause by the terms of which separate seniority lists were established:one fordrivers, another for helpers.Cross further admitted that when he was laid off by Respondent Crawford some-time in 1948 or 1950,itwas by application of the separate seniority lists. Indeed,when Cross at that time complained to his collective-bargaining representative thathis employer had improperly laid him off,claiming he had more seniority thana helper who was retained,he was told that seniority was determined separatelyfor drivers and for helpers.Cross did not pursue the matter further.InPacific Intermountain Express Company,107 NLRB 837, the company andthe Teamsters Union entered into a collective agreement which stated:Any controversy over the seniority standing of any employee on this list shallbe referred to the union for settlement.Under this grant of authority,the union placed certain drivers on the senioritylist in accordance with the date they joined the union rather than the date theywere employed by the company.As a result of this placement,employees whojoined the union promptly were accorded better employment opportunities thanthose who were actually employed by the company at an earlier date but joined4 This is another name for Friedman,the shop steward of Respondent Teamsters.Itwill be recalled that if seniority was determined on the basis of a single list forboth drivers and helpers then Cross would have been senior to helpers Lewter andBuchino.9Cross admitted on cross-examination that in the 1950 reduction in force when he waslaid off before Buchino, he complained to the business agent and was told that the layoffswere on the basis of seniority established by separate lists for drivers and helpers. CRAWFORD CLOTHES, INC.481the union later. In its decision the Board held that the contract clause violatedtheAct.Its theory was that where "an employer delegates to a union the au-thority to determine the seniority of its employees, or even to settle controversies.with respect to seniority, such control will be exercised by the union" in a dis-criminatory manner.The Board went on to conclusively presume-that such a delegation is intended to, and in fact will, be used by the union;to encourage membership in the union.Accordingly, the inclusion of a bad-provision like that in the contract that delegates complete control over sen-iority to a union is violative of the Act because it tends to encourage mem-bership in the union.It is thus clear from the Board's decision that what is prohibited is the granting;to the union of the power to dominate absolutely the matter of seniority standing,without any standards and in all circumstances.In every case since thePacific Intermountaindecision in which the Board has;found violations of the Act on a claim of delegation, there has been present a;written agreement between the union and the employer setting forth such anacross-the-board delegation.SeeMinneapolis Star and Tribune Company,109NLRB727; Northeast Texas Motor Lines, Inc.,109 NLRB 1147, enfd.sub nom.N.L.R.B. v. Dallas General Drivers, etc.,228 F. 2d 702 (C.A.5);Chief FreightLines Company,111 NLRB22;Kenosha Auto Transport Corporation,113NLRB643;Theo. Hamm Brewing Co.,115NLRB 1157;InterstateMotor Freight Sys-tem,116 NLRB 755;Gibbs Corporation,120 NLRB 1079;HoustonMaritime,.Association,121 NLRB 389;Meenan Oil Co., Inc.,121 NLRB 580;Kramer Bros..,Freight Lines, Inc.,121 NLRB 1461.There is not a scintilla of evidence in the record that in 1946 or thereafter.Respondent Crawford granted Respondent Teamsters an across-the-board delega-tion with power to dominate absolutely the matter of seniority, without any stand-ards and in all circumstances.On the contrary, based on the findings herein-above made, namely, a change in seniority standards in 1946 in the first collective-bargaining contract between the Respondents, and again in 1950 when the 1946.seniority standards were strictly applied in a reduction-in-force situation, and in,the absence of other evidence, I must presume that the establishment of twoseparate seniority classifications, one for drivers, another for helpers, was mutuallyarrived at between the parties in a legal manner.Although Cross' layoff in 1957 was determined on the basis of separate senioritylistsfor drivers and helpers,7 the identical standard of seniority which had been:used in the only other reduction in force since the Respondents have been in con-tractual relations, the General Counsel does not accept the presumption of con-tinued legality, but takes the position that on May 10, 1957, the parties came to.an arrangement and understanding that Respondent Teamsters should have anddid have final and exclusive control over seniority of Crawford employees in,violation of the Act.8Even assumingarguendothat on May 10, 1957, Schwartz obtained Cross' namefrom the shop steward as one of the men to be laid off that day, is it possible.to draw the inference from this single incident, in the light of Cross' admissionsset out above, that this was such a "delegation" to Respondent Teamsters which was."intended to, and in fact will, be used by the union to encourage membershipin the union"?Pacific Intermountain Express, supra.I conclude that it is not.Were I to conclude otherwise, it would result in setting up a barrier between anemployer and the majority representative of his employees which would make itvirtually impossible for an employer to contact the union for information in order-to properly administer a collective-bargaining contract.To place such an obstacle' It is noteworthy that Cross readily admitted that "if there were separate lists, yes, [I]was the right man to go."8This position is based on Cross' testimony that Schwartz told him "he had contactedFat-that is what we call the shop steward-and that he gave him the names of the two.men that was [sic] to go." I have considered the testimony of Cross and Schwartz whichis in conflict regarding this incident, as well as the correspondence of Respondent-Crawford's attorney to 'a Board field examiner, which I construe to be admissions, butfind it unnecessary to resolve the conflict in view of the conclusions hereinafter reached.508889-60-vol. 123-32 482DECISIONSOF NATIONALLABOR RELATIONS BOARDin the path of parties to a collective-bargaining contract would negate the basicprinciple of the Act, to promote collective bargaining.Itmust also be remembered that all of Crawford's drivers and helpers weremembers of Respondent Teamsters.Cross readily admitted that neither Respond-ent Teamsters nor its business agent discriminated against him for any reason,but rather processed grievances in his behalf with the Employer when called uponto do so. So that, even if Respondent Teamsters made the determination thatCross was the driver to be laid off because of his position on the seniority list,the reasons it did so were "unrelated to union membership or the performanceof union obligations," 9 and therefore did not tend to encourage or discourageunion membership. I find that the General Counsel has failed to sustain hisburden of proving by a preponderance of the evidence that the parties herein hadan arrangement or understanding whereby Respondent Teamsters was given finaland exclusive control over the seniority of Crawford's employees.Moreover, when viewed in the context of the separate seniority lists establishedby contract between the parties in 1946 and Cross' testimony of the practice re-sorted to by the Employer in the reduction in force in 1950, the fact that Respond-ent Crawford went to the Teamsters' shop steward to obtain the names of thetwo men who were lowest in seniority, I find, is not at all inconsistent with themutual understanding of the parties previously arrived at by legal means.The Illegal Contract ClausesThe contract between Respondents contains,inter alia,in section 5 and insection 9, respectively, the following provisions:The foregoing paragraphs of this section shall be subject to the Union'sright to require only members in good standing to be retained in employmentand to be hired to fill vacancies in the event that this is not in conflict withthe law at any time during the term of this agreement.Employers shall hire only union loaders when available, and not less thanthree men must help the chauffeur or driver to load his truck or automobile.This provision shall not apply to the unloading of trucks or equipment.The complaint alleges that at some time during the year 1956, Respondentsentered into, and since that time have maintained in effect and enforced, a col-lective-bargaining agreement between themselves relating to hire, tenure, terms andconditions of employment of Crawford's employees which contain,inter alia,theprovisions above set forth and by such acts engaged in unfair labor practices inviolation of the Act.The agreement between Respondents in evidence reveals that it was to continuefrom September 1, 1956, to and including August 31, 1958.It is the position of the General Counsel that the language quoted above fromsections 5 and 9 of the agreement provides for the preferential hiring of Respond-ent Teamsters' members and also membership by Crawford's employees in Re-spondent Teamsters as a condition of continued employment by Crawford withoutthe 30-day waiting period required by the Act.The General Counsel further con-tends that even if Respondents intended to consider the said clauses inoperativeand even though they may never have been applied, the mere presence of thesaid clauses in the agreement tends to restrain employees in violation of Section8(a)(1) and (3) and 8(b)(1)(A) and (2) of the Act.I agree with the contentions of the General Counsel but find also that by theexpress terms of the quoted clauses, Respondent Crawford was bound to givepreference in employment to Respondent Teamsters' members and further as acondition of continued employment, Crawford's employees had to be members ofRespondent Teamsters under conditions which do not comply with the require-ments of Section 8(a)(3) of the Act.Since the execution of the 1956 agreement took place prior to a date 6 monthsbefore the filing of the charge against Respondents in the instant case, no findingg Daugherty Company, Inc.,112 NLRB 986; see alsoPacificMaritime Association,121 NLRB 938. CRAWFORD CLOTHES, INC.483of a violation is made based upon the mere execution of the agreement. I find,however, that by maintaining in effect and enforcing the above-quoted clauses ofthe agreement, Respondent Crawford violated Section 8(a)(1) and (3) and Re-spondent Teamsters violated Section 8(b)(1)(A) and (2).Heating, Piping andAir Conditioning Contractors etc., and Dierks Heating Co., Inc.,102 NLRB 1646;Marley Company,117NLRB 107. The purported savings clause in section 5does not cure the otherwise illegal provisions.Red Star Express Lines of Auburn,Inc. v. N.L.R.B.,196 F. 2d 78 (C.A. 2), enfg. 93 NLRB 127.There is no merit to the contentions of the Respondents that the illegal clausesare neither elaborations nor particularizations of any of the matter contained inthe charge and that such allegations in the complaint are in no way related tothe charge made by Cross and therefore should be dismissed. Section 10(b) doesnot require charges to specify or particularize each unfair practice. It is sufficientthat findings are based on conduct which is alleged in the complaint and whichoccurred within 6 months preceding the filing and service of the initial charge.Pacific American Ship Owners Association, et al.,98 NLRB 582; R.H. OsbrinkManufacturing Company,104 NLRB 42.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occuring in con-nection with the operations of Respondent Crawford set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, I shall recommend that they cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Having found that the Respondents have maintained in effect and enforced acollective-bargaining agreement which contains clauses for the preferential hiringof Respondent Teamsters' members and also requires membership by Crawford'semployees in Respondent Teamsters as a condition of continued employment byCrawford without the 30-day waiting period required by the Act, I shall recom-mend that they cease and desist from giving effect to those clauses or similarclauses and from any extension or renewal thereof.Upon the basis of the foregoing findings of fact and upon the record as awhole, I make the following:CONCLUSIONS OF LAW1.Crawford Clothes, Inc., is engaged in commerce within the meaning of Sec-tion2(6) and (7) of the Act.2.BuildingMaterial Teamsters, Local Union No. 282, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) of the Act.3.By maintaining in effect and enforcing a collective-bargaining agreementwhich requires Crawford's employees to be members of the Respondent Teamstersas a condition of continued employment by Crawford without the 30-day waitingperiod required by the Act and which grants preferential hiring to RespondentTeamsters'members, Respondent Crawford has engaged in and isengaging inunfair labor practices within the meaning of Section 8(a)(3) and (1) of the Actand Respondent Teamsters has engaged in andisengagingin unfair labor prac-ticeswithin the meaning of Section 8(b)(1)(A) and (2) of the Act.4: The unfair labor. practices found herein are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.Respondent Crawford and Respondent Teamsters have not engagedinunfairlabor practices within the meaning of the Act with respect to Robert Cross.[Recommendations omitted from publication.]